Being concerned in this cause in the Circuit Court, I did not deem it proper for me to give my opinion. But in order that there may be no misapprehension upon this subject, and to satisfy the public *Page 87 
as to what the opinion of the whole court is, I barely think it necessary to observe that I entirely concur with my brother White in the opinion that he has given.
Mr. Whiteside observed to the Court that there was, perhaps, some misapprenhension as to the side of the river on which Greaves had in fact made his beginning in the survey. He said that, until this moment; he had not looked into the record for the purpose of ascertaining the side upon which the beginning corner was made, because he had taken it for granted that the corner was made on the north side. He therefore concluded that the bill of exceptions, setting forth the opinion of the Circuit Court to be that the beginning was properly made on the south side, was a mistake; and he was the more inclined to think so because that did not appear in the bill of exceptions to be the point excepted to, and because the gentleman who had argued the cause in this case for Burns had never touched upon it in his argument.